Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are presented for examination.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6, 11-13, 17-19 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Referring to claims 4, 11, and 17, the claims recite the limitation “analyzing one or more files in a quarantined environment” and “sending, sequentially, the one or more files to the cloud-based environment from the quarantined environment in response to the one or more files being labeled as clear”, both limitations are not related or making any connection with the limitation recited in independent claims 1, 8 and 15.  Independent claims recites an invention to detect a risk on a local machine, determine a remediation based on the risk, then connects the local machine to a remote cloud, and perform the mediation and merge data from the remote cloud to the local machine.  It is unclear where the analyzing and sending is taking place in the recited limitation in independent claims, which renders the claim vague and indefinite.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al., US Patent Publication Number 2009/0177913, hereinafter Quinn, in view of McNeil et al., US Patent Publication Number 2012/0310889, hereinafter McNeil.
Referring to claim 1, Quinn discloses a computer-implemented method (page 1 [0009], fixing and correcting detected anomaly), the method comprising: 
detecting, by a processor (page 2 [0026], processor), a risk (anomaly) on a local machine (client computer 116c)(page 3 [0031]-[0035], [0038], client computer detects anomaly); 
determining that the risk warrants a heightened-level remediation (page 4 [0040], filter 216, filter determines if anomaly is suitable for remediation); 
connecting the local machine to a remote device (figures 3 and 4, page 4 [0042], client connects to donor to receive the missing/correcting data); 
performing the heightened-level remediation on the local machine (page 4 [0042]-[0044], client computer retrieving missing/correcting data is viewed as performing the heightened-level remediation on the local machine); and 
merging data from the remote device to the local machine in response to the heightened-level remediation being performed (page 4 [0045]-[0046], the requested asset is received at the client computer).
Quinn does not disclose the correcting data is stored on a cloud environment.
McNeil teaches using a cloud storage to store backup data uploaded from a local device to allow future restoration for the local device (page 4 [0057], page 6 [0076]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the donor device being an cloud-based desktop environment because McNeil band Quinn both disclose storing correcting data at a remote device on a network to allow retrieval from local devices for restoration/remediation.
A person with ordinary skill in the art would have been motivated to make the modification to Quinn to expand the inventive technique of Quinn to be implemented from just a remote device to a cloud-based environment as suggested by McNeil.
Referring to claim 2, Quinn discloses a method of claim 1, wherein connecting the local machine to the cloud-based desktop environment includes booting the local machine into a recovery mode (Quinn, figures 3 and 4, page 4 [0042], the client computer was not functioning as the way it should be, the situation of requesting a correcting data is viewed as booting the local machine into a recovery mode since the client computer is in need of the missing data to recover back to its working condition).
Referring to claim 3, Quinn discloses a method of claim 1, wherein the cloud-based desktop environment includes access to one or more backup files, wherein the one or more backup files are uploaded from the local machine to a secure cloud storage area (McNeil, page 4 [0057], page 6 [0076], the device upload the backup data to the cloud storage for future restoration).  The limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis
Referring to claim 7, Quinn discloses a method of claim 1, wherein determining that the risk warrants a heightened-level remediation includes analyzing the risk based on one or more risk identification techniques (Quinn, page 2 [0021], page 3 [0038][0040], analyzing anomaly)
Referring to claims 8-10, 14-16, and 20, the claims encompass the same scope of the invention as that of the claims 1-3, and 7.   Therefore, claims 8-10, 14-16, and 20 are rejected on the same ground as the claims 1-3, and 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
August 12, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447